Citation Nr: 1708550	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-25 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served in active service from January 1995 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an increased rating for lumbar discongenic syndrome.  


FINDING OF FACT

In November 2013 the Veteran's representative submitted a written statement indicating the Veteran's desire to withdraw all appeals currently pending before the Board.


CONCLUSION OF LAW

The criteria for withdraw of the appeal of the issue of an initial rating in excess of 60 percent for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(a), 7108 (West 2015);  38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 2013 letter submitted by the Veteran's representative, the representative stated that pursuant to a "phone conversation this date; the veteran informed this office that the recent grant of TDIU with P&T status satisfies her appeal.  She has requested that any and all pending issues on appeal (inferred or otherwise) be withdrawn and her appeal closed."

A Veteran may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the Veteran effectively withdrew the substantive appeal for a higher initial rating for a lumbar spine disability.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal regarding that issue should be dismissed.  38 U.S.C.A. § 7105(2016).

ORDER

The appeal is dismissed.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


